DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Huawei, HiSilicon (UCI transmission in NR operations in unlicensed, R1-1803682, 3GPP TSG RAN WG1 Meeting #92bis).
Regarding claims 1, 10, and 19, Huawei, HiSilicon discloses an apparatus and a method, comprising: receiving one or more physical uplink control channel (PUCCH) resource configurations from a base station (BS) at a user equipment (UE) in a wireless communication system (see the gNB allocates to the UE multiple PUCCH resources each on a different subband of the wideband carrier in Section 4); determining a first PUCCH resource configuration from the one or more PUCCH resource configurations for reporting an uplink control information (UCI) (see the transmission of UCI and the UE can select among the PUCCH resources for which the LBT results were successful to transmit the PUCCH in Section 4), the first PUCCH resource configuration indicating multiple frequency domain transmission occasions in a 
Regarding claims 2, 11, and 20, Huawei, HiSilicon discloses receiving a configuration of a PUCCH resource set that includes the first PUCCH resource configuration indicating the multiple frequency domain transmission occasions in the bandwidth (see the PUCCH Resource Sets in Section 4). 
Regarding claims 3 and 12, Huawei, HiSilicon discloses receiving a channel state information (CSI) reporting configuration indicating a bandwidth part (BWP) associated with the first PUCCH resource configuration indicating the multiple frequency domain transmission occasions in the bandwidth (see CSI in Section 1 and BWP and the gNB indicated to the UE in PDCCH multiple PUCCH resources each on a different 20 MHz subband in Section 4). 
Regarding claims 4 and 13, Huawei, HiSilicon discloses wherein the bandwidth includes multiple subbands, and the multiple frequency domain transmission occasions are distributed in different subbands included in the bandwidth (see different 20 MHz subbands and Wideband BWP 80 MHz in Figure 3). 
Regarding claims 5 and 14, Huawei, HiSilicon discloses wherein the bandwidth includes multiple subbands, and the first PUCCH resource configuration indicates which subbands within the bandwidth are configured with the multiple frequency domain transmission occasions (see NR PUCCH Resource Configuration in Section 2 and the UE can select among the PUCCH 
Regarding claims 6 and 15, Huawei, HiSilicon discloses wherein the first PUCCH resource configuration indicates a starting resource unit in frequency domain for each of multiple candidate PUCCH resources that correspond to the respective multiple frequency domain transmission occasions (see the gNB scheduling multiple resources for the required PUCCH transmission in either the time domain or the frequency domain in Section 4. Note that scheduling means the starting of the resource unit in frequency/time domain). 
Regarding claims 7 and 16, Huawei, HiSilicon discloses wherein the multiple candidate PUCCH resources have the same starting resource unit (see the gNB scheduling multiple resources for the required PUCCH transmission in either the time domain or the frequency domain in Section 4 and Figure 3. Note that Figure 3 shows subbands 1-4 have the same starting resource unit after UE LBT). 
 	Regarding claims 8 and 17, Huawei, HiSilicon discloses wherein the first PUCCH resource configuration indicates a resource format for each of multiple candidate PUCCH resources that correspond to the respective multiple frequency domain transmission occasions (see five formats of PCCH are defined in NR which can be classified depending on the duration of PUCCH, the UCI payload size, and the number of PRBs as shown in Table 1 and Section 2. Note that each of the subbands 1-4 of Figure 3 is a candidate resource). 
 	Regarding claims 9 and 18, Huawei, HiSilicon discloses wherein the multiple candidate PUCCH resources have the same resource format (see five formats of PCCH are defined in NR which can be classified depending on the duration of PUCCH, the UCI payload size, and the number of PRBs as shown in Table 1 and Section 2. Note that when the duration of PUCCH, the 
 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN D NGUYEN whose telephone number is (571)272-3084.  The examiner can normally be reached on Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hassan Kizou can be reached on 571-272-3088.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN D NGUYEN/Primary Examiner, Art Unit 2472